Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance: The most relevant prior art reference of US 2013/0237306 A1 to Meyer neither anticipates nor renders obvious the following limitations when interpreted in the context of the corresponding claim:
Re claim 1, in response to triggering the game per the predetermined slice: populate, with a second symbol, a quantity of display positions of a second array of symbol display positions that are distinct from the first array of symbol display positions; update symbol display positions of the second array that do not present an instance of the second symbol while locking each instance of the second symbol at its respective display position in the second array
Re claim 9, populating symbol display positions associated with second reels of the gaming machine with a quantity of second symbol, wherein the second reels are distinct from the first reels;
Re claim 15, present a quantity of a special symbol in a second array of symbol display positions that are distinct from the first array of symbol display positions
	Examiner’s comment on 35 USC § 101 subject matter eligibility: The Examiner, in following the two-part Alice/Mayo test for subject matter eligibility determination described in MPEP 2106, concludes that the instant claimed invention is eligible under 35 U.S.C. § 101 because a practical application exists by means of a particular machine being integral to the performance of method steps of the claim. The Examiner reaches this conclusion by considering MPEP 2106.04(d) regarding the integration of a judicial exception into a practical application and MPEP 2106.05(b) regarding the definition of a particular machine. 
	MPEP 2106.04(d) (I) instructs that relevant considerations that the Supreme Court and Federal Circuit have found indicates the existence of a practical application include, "implementing a judicial exception with, or using a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, as discussed in MPEP § 2106.05(b)
	MPEP 2106.05(b) (I) instructs that the Examiner should ascertain "the degree to which the machine in the claim can be specifically identified (not any and all machines)" and cautions that "It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine" and cites Ultramercial, Inc. v Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014). See also TLI Communications LLC v. AV Automotive LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (mere recitation of concrete or tangible components is not an inventive concept); Eon Corp. IP Holdings LLC v. AT&T Mobility LLC, 785 F.3d 616, 623, 114 USPQ2d 1711, 1715 (Fed. Cir. 2015) (noting that Alappat’s rationale that an otherwise ineligible algorithm or software could be made patent-eligible by merely adding a generic computer to the claim was superseded by the Supreme Court’s Bilski and Alice Corp. decisions). Here it is also noted that, "the examiner should look at whether the added elements integrate the exception into a practical application or provide significantly more than the judicial exception. Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 223-24, 110 USPQ2d 1976, 1983-84 (2014)."
	MPEP 2106.05(b) (II) instructs that "Integral use of a machine to achieve performance of a method may integrate the recited judicial exception into a practical application or provide significantly more, in contrast to where the machine is merely an object on which the method operates, which does not integrate the exception into a practical application or provide significantly more." and cites CyberSource v. Retail Decisions, 654 F.3d 1366, 1370, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) Here it is also explained that, "See, e.g., Versata Development Group v. SAP America, 793 F.3d 1306, 1335, 115 USPQ2d 1681, 1702 (Fed. Cir. 2015) (explaining that in order for a machine to add significantly more, it must "play a significant part in permitting the claimed method to be performed, rather than function solely as an obvious mechanism for permitting a solution to be achieved more quickly"
	MPEP 2106.05(b) (III) cautions the Examiner to verify whether the involvement of a claimed machine or apparatus is extra-solution activity or a field of use that contributes only nominally or insignificantly to the execution of the claimed method (such as performing data gathering step(s) or in a field of use limitation).
	The Examiner finds that the instant claimed computerized apparatus is integral to the claim because its use is integral to achieve performance of the method steps of the claim. The claimed apparatus is not merely a general purpose computer used to apply an abstract idea by performing generic computer functions known in the art.  
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J HYLINSKI whose telephone number is (571)270-1995. The examiner can normally be reached Mon-Fri 10-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN J HYLINSKI/Primary Examiner, Art Unit 3715